Citation Nr: 1331390	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-43 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for anxiety disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from September 1963 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a January 1982 Board decision, an October 2004 rating decision, and most recently in a September 2006 rating decision, the RO denied entitlement to service connection for an anxiety disorder.  In an October 2004 rating decision the RO denied service connection for PTSD.  The Veteran voiced no disagreement with, or failed to perfect his appeal regarding, all of the aforementioned decisions, which have now become final.  Since the most recent rating decision for anxiety in September 2006 and the most recent rating decision for PTSD in October 2004, the Veteran has submitted additional evidence in an attempt to reopen his claim.  In the October 2008 rating decision the RO denied reopening the claims for service connection for anxiety disorder and service connection for PTSD.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran's claims for PTSD and anxiety are both pending before the Board.  As a result, the issue on appeal has been re-characterized on the title page.

In April 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record and associated with the claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the April 2013 Board hearing transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1982 Board decision, and rating decisions in October 2004, and most recently, September 2006, the RO denied entitlement to service connection for anxiety disorder.  

2.  Evidence submitted since the most recent rating decision in September 2006 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for anxiety disorder.

3.  In a rating decision issued in October 2004 the RO denied service connection for PTSD.  

4.  Evidence submitted since the most recent rating decision in October 2004 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The January 1982 Board decision and the rating decisions in October 2004, and most recently, September 2006, that denied service connection for anxiety disorder, are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1105 (2012).  

2.  New and material evidence has been received since the most recent September 2006 rating decision warranting the reopening of the Veteran's claim for service connection for anxiety disorder.  38 U.S.C.A. § 5108 (West 2002 & 2012); 38 C.F.R. § 3.156(a) (2012).

3.  The RO's October 2004 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

4.  New and material evidence has been received since the October 2004 rating decision warranting the reopening of the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claims for service connection for anxiety disorder and service connection for PTSD.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  

Reopened Claim

The Veteran seeks to reopen previously denied claims of service connection for anxiety disorder and service connection for PTSD.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Anxiety disorder

In the most recent September 2006 rating decision, the RO denied reopening a claim for service connection for anxiety disorder on the basis that there was no evidence showing that an anxiety disorder or other nervous condition was incurred in or caused by military service.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on September 16, 2006.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012). 

The evidence of record at the time of the September 2006 rating decision includes private treatment records dated March 1974 to July 1979, a private treatment record dated March 1981, a statement from the Veteran's mother dated June 2005 reporting that the Veteran has been nervous since he got out of the Marines, a statement from the Veteran's sister dated June 2005 reporting that the Veteran was a changed man after returning from the Marines and that he would tremble out of control and was nervous all the time, private treatment records dated June 2005, and statements from the Veteran reporting his symptoms and in-service abuse by the Veteran's drill instructor.  

The Veteran submitted an application to reopen his claim in December 2007.  The evidence received since the September 2006 rating decision includes a private treatment record dated April 2005, statements from the Veteran reporting his symptoms and in-service abuse by the Veteran's drill instructor, and an April 2013 Board hearing transcript.  

The Board observes that some of the evidence received since the September 2006 rating decision is new, as it was not previously of record.  Of note the private treatment record dated April 2005 concerning ongoing treatment for the Veteran's anxiety disorder.  The record serves to show that the Veteran sought treatment for anxiety two months after discharge from service and that he has been anxious ever since.  The proximity of the treatment to the Veteran's discharge and evidence that the Veteran has suffered from anxiety since service, when viewed in conjunction with the other evidence of record, suggest a possible nexus between the Veteran's anxiety disorder and his service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence connecting the Veteran's anxiety disorder to service was one of the bases for the denial for the claim in the prior rating decisions, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for anxiety disorder has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed.

PTSD

In the most recent October 2004 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence of treatment or a diagnosis of PTSD and there was no evidence of a confirmed military stressor.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on October 20, 2004.  The Board notes that the Veteran submitted statements from his mother and sister, and a private treatment record, all dated in June 2005.  He then submitted a notice of disagreement (NOD) in July 2005.  The RO furnished an SOC in November 2005 finding that the statements from the Veteran's mother and sister and the private treatment record were new but not material since the fact the Veteran was nervous in the Marines was already of record.  The Veteran did not subsequently perfect an appeal.  Thus, the October 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012). 

The evidence of record at the time of the October 2004 rating decision includes private treatment records dated March 1974 to July 1979, and a private treatment record dated March 1981.  

The Veteran submitted an application to reopen his claim in December 2007.  The evidence received since the October 2004 rating decision includes a statement from the Veteran's mother dated June 2005, a statement from the Veteran's sister dated June 2005, a private treatment record dated April 2005, private treatment records dated June 2005, statements from the Veteran reporting his symptoms and in-service abuse by the Veteran's drill instructor, and an April 2013 Board hearing transcript.  

The Board observes that some of the evidence received since the October 2004 rating decision is new, as it was not previously of record.  Of note the June 2005 private medical record shows that the Veteran has been treated for PTSD.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence of a PTSD diagnosis was one of the bases of the denial for the claim in the prior rating decision, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for PTSD has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim for service connection for anxiety disorder.

New and material evidence has been received to reopen the claim for service connection for PTSD.


REMAND

The Veteran has reported that while in basic training he was repeatedly abused by his drill instructor.  Particularly, in his April 2004 claim the Veteran reported that the abuse began the first week of basic training.  He reported that the drill instructor hit him, made him walk like a duck, and pulled him out of the shower by his penis.  At his April 2013 Board videoconference hearing, the Veteran also reported that the drill instructor made him walk around with a rifle all day and pushed the rifle into the Veteran's chest.  The Veteran has stated that he was very nervous around the drill instructor and always shaking.  

An October 5, 1963 service treatment record shows that the Veteran was treated for a swollen penis.  An October 24, 1963 treatment record notes that the Veteran was very nervous when his drill instructor was around.  

Post-service private treatment records show that the Veteran has been diagnosed with anxiety disorder and PTSD.  

Service treatment records do not specifically document an assault.  Also, currently it is unclear whether any current psychiatric disorders are related to the Veteran's active service, including in-service personal assault.  There is no indication in the record that Dr. J.K. reviewed the Veteran's service treatment records.  The Board recognizes that it is not unusual for there to be an absence of service records documenting in-service personal assaults.  The Board also acknowledges that evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

A review of the record shows that the Veteran was not provided with information regarding the type of evidence that he could submit based on a claimed stressor involving a personal assault.  See 38 C.F.R. § 3.304(f)(5).  On remand the Veteran should be provided with the proper notice for a PTSD claim based on an in-service personal assault. 

The Board notes that it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  The Board thus finds that an examination and opinion addressing the occurrence of the in-service stressor and the nature and etiology of any currently diagnosed psychiatric diagnosis is necessary.  

Additionally, the Veteran stated on his November 2009 VA Form 9, that while in service he was admitted to "Bamboa" Naval Hospital in San Diego, California for nervousness and anxiety.  The Veteran again stated at his April 2013 videoconference hearing that he was treated at Balboa Naval Hospital in San Diego, California.  Several October 1963 service treatment records note that the Veteran was seen at the Psychiatric Unit, Building 310, on October 16, 1963 and admitted to Building 310 on October 25, 1963 for presentation to the Aptitude Board.  A November 1963 note from the Psychiatric Unit, Building 310, noted inadequate personality disorder.  Although the Veteran's service treatment records are associated with the claims file, no hospital records from Balboa Naval Hospital are associated with the file, and no attempt to obtain such records has been conducted.  Accordingly, on remand these records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should furnish to the Veteran a letter informing him that evidence from sources other than his service records may corroborate his account of in service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors. Provide a list of examples of such evidence, including evidence of behavior changes.

2. Ask the Veteran to provide the names, addresses, and dates of treatment of all outstanding medical care providers, both VA and private, who have treated him for his acquired psychiatric disorder, to include PTSD and anxiety disorder.  Obtain all identified records, to include pertinent outstanding records from the Colorado Spring Colorado VA Medical Center.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.  

3. Request that the National Personnel Records Center (NPRC) and/or any other appropriate custodian search for any separately stored service hospital records associated with the Balboa Naval Hospital in San Diego for any psychiatric disorders from September 1963 to November 1963.  In the event that it is determined that the in-service hospital records are unavailable, provide the Veteran with appropriate notice.  

4. After associating any outstanding evidence with the claims folder, schedule the Veteran for a VA mental examination by an appropriate medical professional.  The claims file must be made available and the examiner must note having reviewed the claims file.  

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and VA and private records, the examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of being assaulted during his active service. 

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran has an acquired psychiatric disorder, to include PTSD and anxiety disorder, as a result of such assault(s) in service. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s), or determines that the clinical evidence does not support a diagnosis of PTSD or anxiety due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

A complete rationale is required for all opinions rendered.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5. Thereafter, the AMC/RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


